         Case 2:15-cv-00463-RCL-SMD Document 241-66 Filed 01/21/20 Page 1 of 3



Case File Report for MCCULLOUGH, ANGELA
Probation Officer:      Court: Montgomery, AL
   Sentence        Probation          Probation                              Months On
                                                     Expires      Type                           SSN          DOB        Print Date
     Date            Date              Length                                  Prob
                                      24 Months 0               Office                                              11/29/2017 12:43:35
   11/7/2010       11/7/2010                        11/7/2012                       3.6
                                         Da Ys                  Visit                                               PM


                                     Employment History
         Employer                 Phone      Supervisor              Wages Start Date End Date
 HOLIDAY INN EXPRESS'334- 288 -8844 LAURNA WRIGHT


                                                                 Address
    Date                     Address                 Home Phone Cell Phone               Comments
 12/13/2010 6241 WOODLEY CIRCLE MONTGOMERY, AL 36116 334 -546-1725 334-224 -4971 CELL IS WRONG NUMBER


               Contacts
        Name            Phone      Comments
SANDRA MCCULI,OUGH 334- 294-6139 ¡SISTER
SHARAN LEE         ¡334- 430- 14001-FRIEND
ISABELL TAYLOR     1334- 221- 9402!MOTHER


                                                             Offense
                     Offense                           Case Num    Fine Amt Court Cost Warrant Fee Court Order Program
No DL                                       I01TRT009552                   341.00         0.00         0.001
No DL                                        01TRT029275                   323.00         0.00         0.001'
Improper Equipment                           02TRT036423                   149.00         0.00         0.00
Giving False Name to Law Enforcement Officer!04CRA000391A                  592.00         0.00         0.00
No Proof Insurance                                  06TRT012375            283.00         0.00         0.00
Suspended License                                   06TRT012376            868.00         0.00         0.00
No DL                                               108TRT064788           319.00         0.00         0.00
No Proof Insurance                                  08TRT064789            254.00         0.00         0.00
Suspended License                                   IOTRT023050            306.00         0.00         0.00
Child Restraint Violation                           10TRT023051            181.00         0.00         0.00


                                  Status
  Date             Status                           Action                                   $   DEFENDANT'S
1/2/2015 Terminated Modified Court Account Closed                                            1     EX}i161

2/23/2011 Warrant                 None
                                                                                             g
1/13/2011 VOP                     Failed to Complete Terms of Probation
11/7/2010 Active                  Original Sentencing


Status Notes
Date Note

                                        Hearings
         Date                  Type                   Location                 Status
2/23/2011 1:00:00 PM REVOCATION MONTGMERY COURTHOUSE No Show


'Modifications
                                                     City SJM Ex. 66
                Case 2:15-cv-00463-RCL-SMD Document 241-66 Filed 01/21/20 Page 2 of 3


  Date Notes

                                                                                    Detailed Visit Notes
      Date                                                                                              Notes
 1/2/2015
                   SC: No longer working court.
 HFELIO
 1/2/2015          Status Changed to Terminated Modified
 5/5/2014          PO Changed from SMARTIN to DHILL by DHILL
 DRILL
137294201   I      Petition for Revocation- Signed - EHAWTHORNE
 3/25/2011
                   CFR: RECEIVED PETITION FOR REVOCATION SIGNED BY JUDGE HAYES
 SMARTIN
2/23/2011          Hearing: Feb 23 2011 1:OOPM Type: REVOCATION Location: MONTGMERY COURTHOUSE Entered! Jan          13 201   110:31AM By SMARTIN Status: No Show
2/23/2011
                   SC- THE DEFENDANT FAILED TO APPEAR.
SMARTIN
2/23/2011          Status Changed to Warrant
2/23/2011
                   CFR: THE DEFENDANT FAILED TO APPEAR FOR HER REVOCATION HEARING. PLACING IN WARRANT STATUS.
SMARTIN
 1/13/2011         Petition for Revocation Letter - SMARTIN
 1/13/2011         VOP Letter - SMARTIN
                   CFR: THE DEFENANT FAILED TO REPORT OR MAKE A PAYMENT SINCE BEING PLACED ON PROBATION. THE DEFENDANT FAILED TO RESPOND TO
1/13/2011          PHONE CALLS MADE AND TO WRITTEN CORRESPONDANCE SENT THRU THE MAIL. THE DEFENDANT OWES $3616 TO THE CITY AND $130 JCS FEES,
SMARTIN            TOTALLING $3746. PLACED IN VOP AND SET COURT DATE OF 02 -23 -11                  e
                                                                                   1300. ADDED NOTE THAT THE DEFENDANT MAY PAY $400 BY 02-11-11 TO
                   CANCEL HER HEARING.
1/13/2011
                   SC: The defendant failed to comply with the terms and conditions of probation.
SMARTIN
1/13/2011          Status Changed to VOP
1/11/2011
                   T/P: CALLED DEF'S HOME AND LEFT MESSAGE THAT THE DEF MUST REPORT WITH A PAYMENT BY 1630 TOMORROW OR A HEARING WILL BE SET.
SMARTIN
1/10/2011         You missed your appointment Friday, please call Sara Martin at 334 -262 -0553 ASAP. Thank you.
Admin
12/30/2010        Delinquency Letter   -   SWEBER
12/30/2010
                  0/M: DEF HAS FAILED TO REPORT TO THREE+ APPTS IN A ROW. SENDING DELINQUENCY LETTER WITH NEW REPORT DATE OF 01/07/11
SWEBER
12/28/2010
                  This is a reminder of your appt on 12/29/2010 with S Martin ofJCS at 10:00am DO NOT REPLY!
Admin
12/22/2010        FTR Letter - EHAWTHORNE
12/22/2010 CFR: DEF HAS MISSED THREE CONSECUTIVE APPOINTMENTS AND AFTER PO HAS TRIED AND MADE CONTACT- SENDING FTR LETTER- NEXT
EHAWTHORNE APPOINTMENT 12/29/2010
12/21/2010        You missed your appointment yesterday, please call Sara Martin at 334 -262-0558 ASAP. Thank you.
.Admire

12/20/2010        Intake Forms - EHAWTHORNE
12/19/2010
                  This is a reminder of your appt on 12/20/2010 with   S   Martin of JCS at 10:00am DO NOT REPLY]
Admire
12/17/2010
                  You missed your appointment yesterday, please call Sara Martin at 334 -262 -0558 ASAP. Thank you
.Admire
                  T/P: CALLED DEF'S CELL AND MALE STATED I HAD THE WRONG NUMBER. CALLED DEF'S HOME AND SPOKE TO DEF, WHO STATED SHE WILL GET
12/17/2010
                  HER FIRST CHECK ON THE 31ST. TOLD HER WE WILL BE CLOSED FOR THE HOLIDAYS AND I NEED TO COME IN AND AT LEAST REPORT. DEF WILL
SMARTIN
                  REPORT ON MONDAY. NEXT APPT 12-20 -10   1000.     e
12/15/2010
                  This is a reminder of your appt on 12/16/2010 with   S   Martin of JCS at 4:00pm DO NOT REPLY!
Admire
12/15/2010
                  T/P. CALLED DEF'S CELL AND LEFT MESSAGE FOR THE DEFENDANT TO REPORT TO BY 1600 TOMORROW.
SMARTIN
12/13/2010
                  This is a reminder of your appt on 12/14/2010 with   S   Martin ofJCS at 2:00pm DO NOT REPLY!
Admire
12/13/2010        C/C DEF APPEARED IN COURT AND WAS PLACED ON 24 MONTHS PROBATION. DEF WAS ADVISED OF THE TERMS AND CONDITIONS OF BEING PLACED
FHOOD             ON PROBATION. DEF WAS ALSO ADVISED OF THE $200.00 MONTHLY PAYMENT FIRST APPT SCHEDULED 12/14/2010.
11/7/2010         Status Changed to Active



      Appointment Details
    Date   Time Showed Alerts
2/23/2011         RVHR          N
1/12/2011         1630          N
1/7/2011          1100          N
12/29/20101000                 N
12/20/201011000           I    N
      Case 2:15-cv-00463-RCL-SMD Document 241-66 Filed 01/21/20 Page 3 of 3


12/16/2010 1600       N
12/14/20101400        N


                                   Financials
           Fee    Insurance Fines VCF Restitution Court Cost Warrant Fee Other
Assessed 960.00        0.0013,616.001 0.00    0.00      0.00        0.00 10.00
Amt Paid   0.00        0.00     0.00 0.00     0.00      0.00        0.00   0.00
End Bal 960.001        0.0013,616.001 0.00    0.00      0.00        0.00 10.00
         Payments
DatelFee TypelAmountlNote

NO COMMUNITY SERVICE ASSIGNED.

NO COURT MONEY OBLIGATIONS CONVERTED TO COMMUNITY SERVICE.

NO COURT ORDERED PROGRAMS ASSIGNED.

NO SPECIAL CONDITIONS NOTED.

NO DRUG'l'ESTING GIVEN.

Picture
